DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
With respect to the amendment, secondary prior art Nordgran is introduced to teach the “radio frequency (RF) communication device” (repeater) comprises circuitry to detect a value of analog power for a downlink wireless signal and enable wireless communication between the wireless base station and the RF communication device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 10-12, 14-18 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over McKay et al. US 2008/0039012 in view of Nordgran et al. WO 2018/144940, Black et al. US 2018/0301821 and Polehn et al. US 2019/0020107.
As to claims 1 and 14, McKay teaches a method and apparatus, comprising:
receiving, with a first (see Black; holographic metasurface) beamforming antenna for a radio frequency (RF) communication device, a downlink wireless millimeter waveform signal donor antenna 20, the donor antenna including a four element directional array of patch antenna to communicate relay signals between the wireless repeater 10 and base station 26),
in response to determining, with circuitry, that a value of analog power of the downlink wireless millimeter waveform signal indicates more than nominal wireless communication between the wireless base station and one or more customer premises equipment (CPE) devices or other wireless devices, (figures 1 and 9, paragraphs 0022-0023, 0042-0047, the repeater 10 comprises a dedicated signal strength indictor that shows the signal strength all the time and supports automatic gain control for the downlink and uplink signal and includes a test mode to determine the signal strength of the down link signal for display with a channel selection indicator to assist with configuration and placement of the wireless repeater), and
performing further actions, including amplifying, with an amplifier, the received downlink wireless millimeter waveform signal (figures 1 and 9, paragraph 0031, the wireless repeater 10 includes a bidirectional amplifier 30 function that transmits and amplifies the communication signals between the server and the donor antennas), and 
transmitting, with another antenna, the amplified downlink wireless millimeter
waveform signal to one or more customer premises equipment (CPE) devices or other wireless
devices (figure 1, paragraphs 0028-0031, the wireless repeater 10 comprises a bi-directional amplifier 30 and polarized server antenna to transmit (and receive) cellular signals with the customer’s wireless communication device 18).

	Nordgran teaches a signal booster 200 comprising a first uplink signal path for band B12, a second uplink signal path for B13, a single downlink signal path with combined downlink signal path for both B12 and B13 and receive uplink signals from a mobile device via an inside antenna 202 and receive downlink signals from a base station via the outside antenna 204, figure 2a, paragraphs 0034-0035. Nordgran also discloses the signal booster further comprises controller 210 and associated circuits that separately detects the control information, RSSI for downlink received signals with respect to only B12 and only B13 and then adjust the uplink gain or noise floor for either B12 or B13 based only on the control information for the downlink received signals for that same band to provide network protection for the signal booster, figure 2a, paragraphs 0037-0039. 
	Since McKay discloses the wireless repeater includes a band selection button to allow the user the user to adjust the wireless repeater to a predetermined desired frequency channel corresponding to a desired wireless communication service provider, see paragraph 0037, it would have been obvious to one or ordinary skill in the art before the effective filing date of the instant application modify the wireless repeater of McKay with the uplink gain control feature of Nordgran to automatically enable communication on the active frequency band with network protection.

	Black teaches a holographic beamforming antenna based on Metamaterial Surface Scattering Technology, paragraphs 0012-0017. Black discloses an antenna system 130 comprising one or more feeds 120, an antenna 130 and control circuitry 110 including a transceiver 112 operated in a transmit or receive configuration for data transmission, figure 1, paragraph 0161. Black teaches the antenna 130 includes a body 132 comprising an array of EM scattering elements 134 with sub-wavelength spacing and control inputs 138 configured to adjust impedance of the EM scattering elements 134 responsive to controls from the control circuitry 110 to beamform the communication signal, figure 1, paragraph 0140. Black discloses the controller 114 is configured to control the array of EM scattering elements 134 of antenna 130 through the control inputs 138 of antenna 130 to operate according to a holographic modulation pattern, figures 1 and 2, paragraph 0141 and 0148-0149.
	Since Black also teaches a directional antenna for data communication, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the directional donor or server antenna of McKay with the holographic metamaterial surface antenna of Black to electronically beamform the uplink and downlink cellular signals.
	McKay of McKay modified teaches a wireless repeater comprising a frequency band selection for operation in a cellular network, see figures 1 and 4, but is silent to the wireless repeater is selected for operation in the millimeter wave/ 5G cellular bands.

	Since Polehn teaches the OCMPA meta-material antenna is scaled to be on the order of the wavelengths of the received electromagnetic waves, it would have been obvious to one skilled in the art before the effective filing date of the instant application to apply the scaled meta-material antenna of Polehn for the holographic meta-material beamforming antenna McKay modified to operate in the wireless 4G or 5G public land mobile network.

As to claims 2 and 15 with respect to claims 1 and 14, McKay teaches a donor and server directional array patch antenna, paragraphs 0028, 0029 and 0034, but is silent to the other or server antenna communicating with the mobile unit is configured as a holographic metasurface beamforming antenna.
	Black teaches a holographic beamforming antenna based on Metamaterial “Surface Scattering Technology, paragraphs 0012-0017. Black discloses an antenna system 130 comprising one or more feeds 120, an antenna 130 and control circuitry 110 including a transceiver 112 operated in a transmit or receive configuration for data transmission, figure 1, paragraph 0161. Black teaches the antenna 130 includes a body 132 comprising an array of EM scattering elements 134 with sub-wavelength spacing and control inputs 138 configured to adjust 
	Since Black teaches a directional antenna for data communication, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the directional donor or server antenna of McKay with the holographic metamaterial surface antenna of Black to electronically beamform the uplink and downlink cellular signals.

As to claims 3 and 16 with respect to claims 1 and 14, McKay teaches wherein the other antenna is an open-ended waveguide or patch antenna (figures 1 and 2, paragraph 0033, the server antenna 12 on the server side of the wireless unit 10 comprises a two-element vertical array of square patch antenna elements 13a-b).

As to claim 6 with respect to claim 1, McKay teaches receiving with the first holographic metasurface beamforming antenna is a receiving at an interior surface of a barrier and the transmitting with the other antenna is a transmitting from the interior surface of the barrier (figure 6, paragraph 0007, the server antenna, donor antenna and the bi directional amplifier are positioned on an interior surface such as a window sill next to a window).

As to claim 10 with respect to claim 1, McKay of McKay modified teaches receiving, with the other antenna, an uplink wireless millimeter waveform signal from the


As to claim 11 with respect to claim 10, McKay of McKay modified teaches amplifying of the received uplink wireless millimeter waveform signal and the amplifying of the received downlink wireless millimeter waveform signal are simultaneously amplifying with a bistatic amplifier (figure 1, paragraphs 0006-0008, the wireless repeater comprises a directional donor antenna, bi-directional amplifier and a server antenna for repeating uplink and downlink signals between the base station antenna and mobile device user).

As to claim 12 with respect to claim 11, McKay of McKay modified teaches separately adjusting gains for the amplifying of the received uplink wireless millimeter waveform signal and the amplifying of the received downlink wireless millimeter waveform signal (figure 1, paragraphs 0031 0042-0045, automatic gain adjustment applied to the uplink and the downlink channel).

As to claim 17 with respect to claim 14, McKay of McKay modified teaches the first holographic metasurface beamforming antenna is further configured to transmit uplink wireless millimeter waveform signals, the other antenna is further configured to receive uplink wireless 

As to claim 18 with respect to claim 17, McKay of McKay modified teaches the downlink and uplink amplifiers compose a bistatic amplifier with separately selectable downlink and uplink gains (figure 1, paragraphs 0031 0042-0045, separate automatic gain adjustment applied to the uplink and the downlink channel).

As to claim 20 with respect to claim 14, McKay of McKay modified teaches wherein the first holographic metasurface beamforming antenna provides separate vertical and horizontal polarization for both uplink wireless millimeter waveform signals and the downlink wireless millimeter waveform signals (figure 1, paragraphs 0028-0029, the donor antenna 20 is dual polarized configured for vertical polarization for the downlink in from the based station and horizontal polarization for the uplink to the base station).

As to claim 21 with respect to claim 14, McKay of McKay modified teaches the first holographic metasurface beamforming antenna provides combined vertical and horizontal polarization for both uplink wireless millimeter waveform signals and the downlink wireless millimeter waveform signals (figure 1, paragraphs 0028-0029, the donor antenna 20 is dual 

As to claim 22 with respect to claim 14, McKay of McKay modified teaches the apparatus further includes an RF isolation spacer to reduce coupling between uplink wireless millimeter waveform signals and the downlink wireless millimeter waveform signals (figure 1, paragraph 0031, by design, the bi-directional amplifier 30 assembly is configured to isolate the uplink signal from the downlink signal to mitigate interference between the channels).

As to claims 23  and 24 with respect to claims 1 and 14, McKay and Black of McKay modified teaches  in response to the power of an uplink wireless millimeter waveform signal sent by the first holographic metasurface beamforming antenna being below a threshold and the power of the downlink wireless millimeter waveform signal indicating communication with the wireless base station adjusting one or more of a shape or a direction of a beam pattern of the first holographic metasurface beamforming antenna to receive one or more other downlink wireless millimeter waveform signals from one or more other wireless base stations (Black: paragraphs 0148-0149, the controller is coupled to the array of EM scattering elements to beamform the signal according to holographic modulation patterns; the resultant beam pattern determined along with positioning and pointing or the donor or outside directional antenna to maximize the channel power to/ from the base station during signal strength test mode of McKay see McKay, paragraphs 0022-0023). 


s 4, 5, 7, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over McKay et al. US 2008/0039012  in combination with Nordgran WO 2018/144940, Black et al. US 2018/0301821 and Polehn et al. US 2019/0020107 and further in view of Scheucher US 2010/0197222.
As to claims 4 and 5 with respect to claim 1, McKay teaches the server antenna, donor antenna and bi-directional amplifier are disposes as a single unit with a common housing positioned on a window sill, the transmitting with the other server antenna is transmitting from an interior surface of the barrier or window.
	Scheucher teaches a wireless repeater system comprising an indoor antenna mounted inside the building and a bi-directional amplifier and directional yagi antenna for communication with the remote base station configured as a portable outdoor antenna or attached to the exterior wall or roof of a building, figures 1, 6 A-I and 8A-I, paragraph 0277, Abstract. Scheucher teaches the outdoor antenna is configured as an omni-directional, panel or a yagi directional antenna but other antenna types and configurations may be used, paragraph 0277.
	Since Scheucher teaches a wireless repeater system, it would have been obvious to one or ordinary skill in the before the effective filing date of the instant application to alternatively position the donor antenna of McKay modified to the exterior of a barrier wall as taught by Scheucher to position and direct the antenna for best performance.

As to claim 7 with respect to claim 1, Scheucher of McKay modified teaches wherein the receiving with the first holographic metasurface beamforming antenna is a receiving at an exterior surface of a barrier and the transmitting with the other antenna is a transmitting from the exterior surface of the barrier (figure 1K, paragraphs 0198-0200, one of several configurations 

As to claim 8 with respect to claim 1, Scheucher of McKay modified teaches the transmitting is a transmitting to bend around a corner formed by a physically exterior surface of a structure in an outside environment (figure 6, paragraph 0277, the outdoor directional antenna 622 is alternatively mounted to the building roof 403, aimed at a tower and connected to an amplifier kit 601 attached to the lower exterior wall around the corner of the outdoor antenna).

	As to claim 9 with respect to claim 1, Scheucher of McKay modified teaches the transmitting is a transmitting to avoid an occlusion to line of sight wireless communication in an outside environment (paragraph 0277, the outdoor antenna 622 is aimed at a tower located in a preferred proximity or orientation with the closest and most unobstructed path).

Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over McKay et al. US 2008/0039012 in combination with Nordgran WO 2018/144940, Black et al. US 2018/0301821 and Polehn et al. US 2019/0020107 and further in view of Lee et al. US 2007/0202931.
As to claim 13 with respect to claim 10 and claim 19 with respect to claim 17, McKay modified teaches amplifying the received uplink and downlink wireless millimeter waveform signal using a bidirectional amplifier, figure 1, paragraph 0031, bi-directional amplifier 30, but is silent to isolating and timing communication of the uplink and downlink signals by switching the bi-directional amplifier.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the bi-directional amplifier assembly of McKay with the switched bi-directional amplifier of Lee to synchronously switch from uplink and downlink data channels. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE J JACKSON whose telephone number is (571)272-7890.  The examiner can normally be reached on 7:30-4:30 M-TH; 8-2 FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571 270 5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.